Citation Nr: 1544027	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-30 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1979 to November 1979, and active service from March 1980 to March 1984.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a June 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that the Veteran was previously denied entitlement to service connection for PTSD.  Inasmuch as this decision reopens the claim of whether new and material evidence has been received to reopen entitlement to service connection for PTSD, and the evidence of record reflects multiple psychiatric diagnoses, and the Veteran testified at the June 2015 hearing that he would be satisfied with a grant of service connection for any psychiatric disorder, the Board has recharacterized the claim after reopening as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  

The issue of entitlement to service connection for a psychiatric disorder (to include PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An appealed but unperfected January 2008 rating decision denied the claim of service connection for PTSD based on a finding there was no credible supporting evidence of a stressor during active service.  

2.  Evidence received since the January 2008 rating decision denying service connection for PTSD, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for PTSD, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.   

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an appealed but unperfected January 2008 rating decision denied the Veteran's claim of service connection for PTSD, based on a finding that there was no credible supporting evidence of a stressor during active service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the January 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for PTSD was received in March 2010.  

Since the January 2008 rating decision, the Veteran submitted additional evidence, including statements that during the tornadoes on April 10, 1979 in Wichita Falls, Texas, he worked in the hospital at Sheppard Air Force Base and saw many people brought in and treated, dead and alive, and that the was also sent in teams into town for search and recovery and pulled people out of cars and houses.  See April 2010 correspondence.  The Veteran has also submitted a lay statement from his brother, [redacted], indicating that he noticed the Veteran seemed severely depressed after service, and that the Veteran told him about his experience in Wichita Falls and seeing dead and injured people, and going into town on search and recovery efforts.  This evidence is new, in that it was not previously of record at the time of the January 2008 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for PTSD.  


ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran also seeks service connection for a variously diagnosed psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed above, the Board has reopened is claim upon a finding that new and material evidence has been received.  However, as the RO has not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran's primary stressor event during service, in this case during his ACDUTRA, is that he witnessed dead and horribly injured people after tornadoes hit Wichita Falls, Texas on April 10, 1979 while stationed at Sheppard Air Force Base.  The Veteran indicates that he was stationed at Sheppard Air Force Base for medical technician training, which he has testified was the only facility to have such training.  The event itself, that is, that there were tornadoes that injured and killed people in Wichita Falls, is not in question.  The question in this case is whether the Veteran was stationed at Sheppard Air Force in Wichita Falls at the time of the tornadoes.  

The Veteran's DD Form 214 for his period of ACDUTRA from January 1979 to November 1979 shows that his military occupational specialty was medical services specialist.  It further lists the station of separation as Kelly Air Force Base.  It also lists he undertook a medical services specialist course in April 1979 for six weeks.  

The Joint Services Records Research Center (JSRRC) found in August 2007 and January 2011 that there was insufficient evidence to corroborate the Veteran was stationed at Sheppard Air Force Base during the period in question as the service personnel records show he was stationed at Kelly Air Force Base.  

Review of the service personnel records do not contain any evidence of a temporary duty of assignment to Sheppard Air Force Base from March to April 1979 as reported by the Veteran.  Further, the available service personnel records do not include evidence of where the indicated medical services specialist course during the Veteran's ACDUTRA occurred.  Development to secure this evidence should be accomplished.  See 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).  

Finally, as the claims file is being returned, it should also be updated to include recent, relevant VA treatment records, particularly from the Fayetteville VA Medical Center as identified in a November 2014 VA Form 21-4142.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's psychiatric disorder, especially from the Fayetteville, North Carolina VA Medical Center.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit additional lay statements from himself and from other individuals, including his ex-wife, who have first-hand knowledge of and/or were contemporaneously informed of his temporary duty assignment to Sheppard Air Force Base during his ACDUTRA from March to April 1979.  He should be provided an appropriate amount of time to submit this lay evidence. 

3. Contact the National Personnel Records Center or any other appropriate service department offices, for the following: 
a. Records of his assignments, whether permanent or temporary duty stations, all travel orders, travel vouchers, and all temporary duty assignment orders, including to Sheppard Air Force Base from March to April 1979.  

b. Records of the location of the medical services specialist training course identified on the Veteran's DD Form 214 for his period of ACDUTRA from January to November 1979.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

4. After the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorders.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  As to each psychiatric diagnosis found to be present, the examiner should opine as to whether it is at least as likely as not that any psychiatric disorder found had its onset in service.  

The examiner should also state whether it is at least as likely as not that any psychiatric disability found to be present was caused by or aggravated by his service-connected disability(ies).

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


